DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/199,090 filed on November 23, 2018 and the Request for continued examination (RCE) presented on July 06, 2021, amendment presented on July 26, 2021, which amends claims 1, 19 and 20 and presents arguments, is hereby acknowledged. Claims 1-7 and 10-25 are currently pending and subject to examination.

Response to Arguments
I.    The prior art Rejections

        Applicant’s arguments, See Remarks, filed on July 26, 2021 have been fully considered.
       On page 10, Applicants argue that Nixon, Urmanov and Hochstein in view of Ashkenazi and further in view of Ashkenazi and/or Tarsa and Bowers does not teach or suggest "wherein, when a node in the graphical event model has a single parent, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima", as recited in exemplary claim 1.
   Examiner agrees that Nixon, Urmanov and Hochstein in view of Ashkenazi and further in view of Ashkenazi and/or Tarsa and Bowers does not teach or suggest wherein, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima", as recited in exemplary claim 1.
   However, the combination of Nixon, Urmanov and Hochstein teaches “wherein, when a node in the graphical event model has a single parent” as recited in exemplary claim 1.
     Specifically, Examiner cited prior art reference “Nixon” teaches “wherein, when a node in the graphical event model has a single parent”
     Nixon describes data model generating a graphical representation upon occurrence of events (e.g. graphical event model) (Nixon: [paragraph 0161, 0370-0371]). Nixon describes when data model is created it includes node such as a gateway 35 is connected to network access point 55a (e.g. node in the graphical event model has a single parent) (Nixon: [paragraph 0094, 0098]).
       However, Examiner agrees that Nixon, Urmanov and Hochstein in view of Ashkenazi and further in view of Ashkenazi and/or Tarsa and Bowers does not teach or suggest "wherein, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima", as recited in exemplary claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

     Amendments presented for Independent claims 19 and 20, the same explanation is applicable to claims 19 and 20 as mentioned above with respect to claim 1.

Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.          Claims 1-7 and 18-21  are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Urmanov et al. (US 2019/0354457 A1); in view of Hochstein et al. (US 2013/0185232 A1); and further in view of Levine et al. (US 6349406 B1).
           Regarding Claim 1, Nixon teaches a computer-implemented graphical event model method ([paragraph 0370-0371] describes a method of generating graphical representation upon occurrence of events), the method comprising: 
        learning statistical and causal co-occurrence relationships among multiple event-types of data ([paragraph 0124] describes multiple events data [paragraph 0336-0337] describes casual simultaneously occurrence (e.g. co-occurrence) relationship among events data [paragraph 0131-0132, 0136-0137, 0336-0337] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data);
       requiring no complex input ([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);
     wherein, when a node in the graphical event model has a single parent ([paragraph 0161, 0370-0371] describes data model generating a graphical representation upon occurrence of events (e.g. graphical event model) [paragraph 0094, 0098] describes when data model is created it includes node such as a gateway 35 is connected to network access point 55a (e.g. node in the graphical event model has a single parent)), 

         Nixon fails to teach wherein learning statistical and causal co- occurrence relationships among multiple event-types of data based on inter-event times between event labels in the data; generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data; wherein, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima.
        However, Urmanov teaches wherein learning statistical and causal co- occurrence relationships among multiple event-types of data based on inter-event times between event labels in the data ([paragraph 0014-0015, 0033] describes sequences of events and each event contains timestamp, converts the sequences of events into a set of associations feature vectors (AFVs) wherein each AFV represents correlations between events in a related set of contexts [paragraph 0035, 0037-0038, 0046-0048] describes learning statistical features derived from the observed event sequences and occurrence correlations between sequences of events (e.g. causal co- occurrence relationships among multiple event-types of data) based on inter-event times representing sequences of events that happened between the present moment time contains event time label T1 and the recent past time contains event time label T2);   
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nixon to include learning statistical and causal co- occurrence relationships among multiple event-types of data based on inter-event times between event labels in the data as taught by Urmanov. One of ordinary skill in the art would be motivated to utilize the 
     Nixon and Urmanov fails to teach generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data; wherein, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima.
     However, Hochstein teaches generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data ([paragraph 0005, 0023-0024, 0055] describes generating a representation for set comprising correlated events (e.g. mutual dynamic of multiple events) in a graphical model that automatically learn event patterns from past event streams (e.g. data));
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nixon/ Urmanov to include generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data as taught by Hochstein. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov in the Hochstein system in order to provide a method for predicting events from event log data ([paragraph 0003] in Hochstein).
    Nixon, Urmanov and Hochstein fails to teach wherein, a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima.

     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nixon/ Urmanov/ Hochstein to include a number of local maxima are discovered from the inter-event times in the data, thereby computing a global maximum by comparing all local maxima as taught by Levine. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein in the Levine system in order to computing a local overhead value for each node in the tree data structure ([col 3 lines 24-25] in Levine).

      Regarding Claim 2, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, wherein the learning the statistical and causal co-occurrence relationships assumes only a time-stamped, asynchronous, and irregularly-spaced event occurrence of the data on a time line spanning the multiple event-types as an input (Nixon: [paragraph 0032, 0123, 0131-0132, 0203] describes 
 
        Regarding Claim 3, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, further comprising learning from the multiple event-types using the graphical event model by considering a most recent event history and an optimal proximal window size (Nixon: [paragraph 0132-0133, 0342-0343, 0393-0394] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using most recent record (e.g. history) events data and desire characteristic relating to estimate window of data to have a user defined length (e.g. size)).

        Regarding Claim 4, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the statistical and causal co-occurrence relationships among the multiple event-types based on a most recent history (Nixon: [paragraph 0121-0122, 0337, 0342-0343] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using 

       Regarding Claim 5, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 2, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the statistical and causal co-occurrence relationships among the multiple event-types based on a most recent history (Nixon: [paragraph 0121-0122, 0131-0132, 0337,  0342-0343] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data perform function based on input data which includes a timestamp, performed asynchronously and irregularity of data samples on a time series using expected relevant time periods estimating statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data).

       Regarding Claim 6, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, further comprising, by considering a most recent history: discovering an optimal window size; discovering an optimal parent set (Nixon: [paragraph 0342-0343, 0392-0394] describes using most recent record (e.g. history) events data, discovering require window length (e.g. size)); 
       discovering an optimal parent set (Nixon: [paragraph 0249, 0258-0259] discover analytic nodes set (e.g. parent set)); 


      Regarding Claim 7, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, wherein parents in the graphical event model affect an instantaneous rate of observing an occurrence of a child event-type, and a dependence is automatically learnt from a history of past parent event-type occurrences (Nixon: [paragraph 0137, 0145, 0254,0287] describes analytic node (parent) of the graphical representation of an event data model affect observing an occurrence of a another analytical node (e.g. child) event and dependency between analytic node (parent) event and another analytical node (e.g. child) event is automatically learnt from past record).

       Regarding Claim 18, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, embodied in a cloud-computing environment (Nixon: [paragraph 0112] describes distributed performance monitoring/analytics system is located in the cloud platform).

Regarding claim 19, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 19 a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform. However, in the combination Nixon teaches a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Nixon: [paragraph 0370-0371, 0421-422] describes a method for a graphical representation of an event data model comprise a non-transitory storage medium storing instructions that, when executed by the processor, cause the processor to perform various instructions).

       Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform. However, in the combination Nixon teaches a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform (Nixon: [paragraph 0091, 0112, 0371-0371] describes distributed performance monitoring/analytics system for a graphical representation of an event data model comprise a processor and a memory, the memory storing instructions to cause the processor to perform).
      Regarding Claim 21, the combination of Nixon, Urmanov, Hochstein and Levine teaches the system, embodied in a cloud-computing environment (Nixon: [paragraph 0112] describes distributed performance monitoring/analytics system for a graphical representation of an event data model is located in the cloud platform).

7.       Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Urmanov et al. (US 2019/0354457 A1); in view of Hochstein et al. (US 2013/0185232 A1); in view of Levine et al. (US 6349406 B1); and further in view of Ashkenazi et al. (US 8935673 B1).
        Regarding Claim 11, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon, Urmanov, Hochstein and Levine fails to teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
       However, Ashkenazi teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov/Hochstein/Levine, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).

        Regarding Claim 13, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
        Nixon, Urmanov, Hochstein and Levine fails to teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or 
        However, Ashkenazi teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history);
     and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
       One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov/ Hochstein/Levine, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).

Regarding Claim 14, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon, Urmanov, Hochstein and Levine fails to teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history.
        However, Ashkenazi teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history). 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/ Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov /Hochstein/Levine, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ 

       Regarding Claim 16, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
       Nixon, Urmanov, Hochstein and Levine fails to teach wherein relationships performed via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
     However, Ashkenazi teach wherein relationships performed via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes relationship is performed using a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
     One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/ Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov/ Hochstein/Levine, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via a forward and a backward search to iteratively find an optimal graph structure for the .

8.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Urmanov et al. (US 2019/0354457 A1); in view of Hochstein et al. (US 2013/0185232 A1); in view of Ashkenazi et al. (US 8935673 B1); in view of Levine et al. (US 6349406 B1); and further in view of Tarsa et al. (US 2018/0246762 A1).
          Regarding Claim 12, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon, Urmanov, Hochstein and Levine fails to teach wherein relationships performed via each of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
     However, Ashkenazi teach wherein relationships performed via each of: an optimal window search that bounds a range of a possible impacting history ([col 10 lines 32-48, 
      and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/ Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov/ Hochstein/Levine, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).
        Nixon, Urmanov, Hochstein, Levine and Ashkenazi fails to teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data;
        However, Tarsa teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data ([paragraph 0055, 0086-0088] describes parent search that bounds cause event types in the data); 
.

9.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Urmanov et al. (US 2019/0354457 A1); in view of Hochstein et al. (US 2013/0185232 A1); in view of Levine et al. (US 6349406 B1); and further in view of Tarsa et al. (US 2018/0246762 A1).
         Regarding Claim 15, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);

      However, Tarsa teach wherein relationships performed via an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data ([paragraph 0055, 0086-0088] describes relationship is performed using parent search that bounds cause event types in the data); 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/ Levine for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Urmanov/ Hochstein/ Levine, when implemented in the Tarsa system, will allow one of ordinary skill in the art to perform relationships an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine in the Tarsa system in order to achieve maximum performance (Tarsa: [paragraph 0002]).

10.    Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Urmanov et al. (US 2019/0354457 A1); in view of Hochstein et al. (US 2013/0185232 A1); in view of Levine et al. (US 6349406 B1); and further in view of Bowers et al. (US 2017/0351241 A1).
        Regarding Claim 17, the combination of Nixon, Urmanov, Hochstein and Levine teaches the computer-implemented method, wherein no user input is required (Nixon: 
       Nixon, Urmanov, Hochstein and Levine fails to teach wherein the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail.   
       However, Bowers teach the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail ([paragraph 0103, 0175-0176, 0181] describes data includes multivariate effects and asynchronous event data and event data has a timestamp and type of event related information)
    One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Urmanov/ Hochstein/ Levine for relationships for the graphical event model and no user input is required from user. The teachings of Nixon/ Urmanov/ Hochstein/Levine, when implemented in the Bowers system, will allow one of ordinary skill in the art to include data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Urmanov/ Hochstein/Levine in the Bowers system in order to improve and optimize the operation of systems, organizations seek to collect as much data as possible from systems (Bowers: [paragraph 0002]).      
      

Allowable Subject Matter
11.     Claim 10 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the canceled claims 8-9, base claim and any intervening claims.

12.    Claim 22 is allowable over the prior art in light of amendment presented on April 15, 2021 and the specification.
      Because claim 23 depend directly or indirectly on claim 22, this claim is allowable for at least the same reasons noted above with respect to claim 22.

13.     Claim 24 is allowable over the prior art in light of amendment presented on April 15, 2021 and the specification.
        Because claim 25 depend directly or indirectly on claim 24, this claim is allowable for at least the same reasons noted above with respect to claim 24.


Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459